Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,11, 12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim as a whole is indefinite. It is unclear how the two tubes “the pliable tube or the semi-pliable tube or the bendable tube” and “the housing tube” can be separate tubes but also separate ends of the same tube as part of “a double-lumen tube”.
Regarding claim 15, the limitation “or more funnels” lacks antecedent basis with respect to claim 1 based on its dependency.
Regarding claim 19, the limitation “tie(s)” is indefinite. it is unclear if the limitation in parenthesis is included In the claim or not.
Allowable Subject Matter
Claims 1-8, 10, 13, 16-18 are allowed.
Claim 1 is allowable because the claimed features a funnel demountably engaged with the second end of the housing tube; a pliable tube or a semi-pliable tube or a bendable tube extending through the funnel, the pliable tube or the semi-pliable tube or the bendable tube having a first end connectable to the vacuum source and a second end for positioning in a patient's mouth, the second end having a plurality of apertures through which fluid is suctioned from the patient's mouth; one or more pairs of retaining collars, wherein each pair of retaining collars comprises a first retaining collar securely positioned at a distance apart from a second retaining collar along the second end of the pliable tube or the semi-pliable tube or the bendable tube; and a tie connecting each pair of retaining collars so as to create a loop at the second end of the pliable tube or the semi-pliable tube or the bendable tube , in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Cofresi (US 3,049,806) discloses ties and collars for an aspiration line in the mouth.
La Rocca (US 4,865,545) discloses a funnel with a suction tube disposed therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772  

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772